DETAILED ACTION
Claims 14–18, 20, 21, and 23–28 are currently pending in this Office action.   Claims 1–13, 19, and 22 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous rejection of claims 14–18 and 20–28 under 35 U.S.C. 103 as being unpatentable over Maserati et al. (WO 2008/074715 A1) is withdrawn in view of the amendment incorporating a claim not previously rejected over Maserati (previous claim 19).
	Applicant's remaining arguments filed 07/12/2022 have been fully considered but they are not persuasive.  Citing the amendment to claim 14 “defining a xylene cold solubles (XCS) content of below 3.1 wt%,” page 5 alleges that the 35 U.S.C. 103 rejection of claims 14–18 over Stockreiter et al. (US 2010/0317791 A1) is moot because a “person of ordinary skill in the art would understand that heterophasic solutions are accordingly excluded […] due to the strong contribution of the elastomer dispersed phase to the XCS fraction.”  This is unpersuasive because it disregards the claim language itself and the plain teaching of Stockreiter.  Amended claim 14 describes propylene homopolymer of component (i) having the newly recited XCS fraction, rather than the overall composition.  Stockreiter Par. 39 expressly teaches that the matrix phase (e.g., the propylene homopolymer) of the heterophasic propylene copolymer has a XCS fraction value of 2 to 5 weight percent, which overlaps applicant’s newly claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Otherwise, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Here, applicant’s argument alleges inoperability of the prior art without evidence substantiating this position.
	Thus, the amendment to claim 14 is insufficient to overcome the art of record and the claims remain obvious over Stockreiter, as discussed below.

Claim Objections
	The previous objection to claim 25 is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 103
Claims 14–18, 20, 21, and 23–28 are rejected under 35 U.S.C. 103 as being unpatentable over Stockreiter et al. (US 2010/0317791 A1).
	With respect to claims 14 and 23, Stockreiter teaches a glass reinforced polypropylene composition and an article comprising the same. Abstract. The composition comprises: a) 20 to 40 weight percent of glass fibers; b) 50 to 70 weight percent of a heterophasic polypropylene composition; up to 20 weight percent of an elastomeric ethylene copolymer with an alpha-olefin having 6 to 12 carbon atoms. Id. at claims 1, 4, 6, 7. The composition also contains 0.5 to 5 weight percent of a coupling agent or a compatibilizer for improving the glass fiber miscibility and dispersibility in the polymer matrix. Id. at ¶ 60. Stockreiter further includes 2 to 20 weight percent of an elastomeric ethylene copolymer to increase energy absorption properties without negatively impacting mechanical properties. Id. at ¶¶ 61, 63. The heterophasic polypropylene contains 55 to 95 weight percent of a matrix phase, wherein the matrix phase is a bimodal propylene homopolymer having a melt flow rate of 0.5 to 100 (MFR2, ISO 1133, 230°C, 2.16 kg). Id. at ¶¶ 12, 15, 19, 20, 24.  The matrix phase of the heterophasic polypropylene further possesses a XCS fraction value of 2 to 5 weight percent, which can is adjustable by a person of ordinary skill in the art depending upon the desired application.  Id. at ¶ 39.  As the elastomeric ethylene copolymer, the reference discloses commercial ethylene copolymers such as ENGAGE 8400, which possesses a melt flow rate value of 30 g/10 min. as evidenced by Ogiwara et al. (US 6716923 B1) at col. 10, ll. 41–43. Id. at ¶ 61.
	Stockreiter differs from the present claim only because the bimodal propylene polymer possesses a melt flow rate and XCS fraction that overlap with the presently claimed ranges.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As noted above, Stockreiter teaches that the matrix phase of the bimodal polypropylene possesses an XCS fraction value of 2 to 5 weight percent, which by a person of ordinary skill in the art can optimize depending upon the desired application.  ¶ 39.
	Given that the Stockreiter teaches a bimodal propylene polymer possessing a melt flow rate and a XCS fraction overlapping with the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a propylene polymer as claimed in order to prepare an article and depending upon the desired application.
	With respect to claim 15, Stockreiter teaches that the overall composition has a melt flow rate of 0.5 to 10 g/10 min. Id. at ¶ 65.
	With respect to claim 16, Stockreiter exemplifies maleic anhydride grafted propylene homopolymers as the coupling agent, such as Polybond 3150 having a MFR of 50 g/10 min. as evidenced by Blackwell et al. (US 2008/0206505A1) at Par. 50. Id. at ¶ 60.
	With respect to claim 17, Stockreiter teaches 50 to 70 weight percent of a heterophasic polypropylene composition (55 to 95 weight percent of a matrix phase) and 2 to 20 weight percent of the elastomeric ethylene copolymer. Id. at claim 7 and ¶¶ 12, 61.
	With respect to claim 18, Stockreiter teaches 20 to 40 weight percent of glass fibers and 2 to 20 weight percent of the elastomeric ethylene copolymer. Id. at claim 4, ¶ 61.
	With respect to claim 20, as the elastomeric ethylene copolymer, Stockreiter discloses commercial ethylene copolymers such as ENGAGE 8100, 8180, 8200, and 8400, which have densities of 0.863 to 0.87 g/cm3 as evidenced by MatWeb Plastic Material Data Sheets (MDS), “Table 2. Plastics Material Properties (Metric Units),” MatWeb (2004), [retrieved on April 8, 2022] Retrieved from Knovel: <URL: https://app.knovel.com/hotlink/itble/rcid:kpPMDS0001/id:kt00CWX5C4/matweb-plastic-material/table-2-plastics-material>. Id. at ¶ 61.
	With respect to claim 21, as the elastomeric ethylene copolymer, Stockreiter exemplifies ethylene-1-octene copolymers. Id. at ¶ 61.
	With respect to claims 24 and 25, Stockreiter discloses that the glass fibers may be short glass fibers or long glass fibers. Id. at ¶ 8.
	With respect to claim 26, Stockreiter’s examples contain articles made entirely from the composition therein. Id. at ¶¶ 67–70.
	With respect to claims 27 and 28, Stockreiter discloses injection molded articles comprising the composition therein. Id. at ¶ 59.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763